DETAILED ACTION
This final office action is responsive to applicant’s amendment filed on 24 Feb 2022 for application 15/942,330.
Claim status is pending and under examination for claims 1, 3-6 and 8-18. Amended claims are 1, 6, 11-15; canceled claims are 2 and 7; new claims are 16-18; independent claims are 1, 6 and 11.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections under 35 U.S.C. 112 are updated to reflect present claim status. In as much as any rejection is not maintained, it is considered to be withdrawn.
Applicant’s amendments and arguments dated 02/24/2022 regarding subject matter eligibility under 35 U.S.C. 101 have been fully considered, but they do not overcome requirements under present guidance to render eligibility. The rejection is maintained with following remarks. 
Applicant notes amendment with emphasis and traverses on the grounds of practical application with improvement and not being an abstract idea. However, the examiner respectfully disagrees. Specifically, the abstract idea falls within the enumerated grouping of mental processes and the practical application is addressed herein with detailed rejection below which has been updated to reflect to present claim status. In particular, amendments and remarks point to disperse presentation of webpage information subsequently converted to concentrated sentences on a display interface so as to render improved interface control. In the art, this is simply referred to as broadcast summarization – summarization is converting dispersed data to concentrated data, and broadcasting is presenting. This broadcast summarization is considered the abstract idea, a mental process. The performance of the functionality by a display interface is considered a generic computer element. Further, acquiring web data and displaying a news article are pre- and post-solutionary activities. Such additional elements do not integrate the judicial exception into a practical application per MPEP 2106.05(b)(g). Evidentiary support of functionalities has been cited with references over which a skilled artisan would not expect improvement. The nature of improvement is an inquiry into unexpected results or performance which is not readily apparent from the application and which would find concise nexus with claim language. The claims are directed to an abstract idea and additional elements do not cure eligibility. Accordingly, the argument is not persuasive and the rejection is maintained. The arguments presented above support the rejections to independent claims 1, 6, 11 and related dependent claims.
Applicant’s arguments dated 02/24/2022 in view of the prior art rejection have been fully considered, but they are not persuasive. Applicant argues that Davis does not disclose that a word is a “generic term” and acquiring “specific term of the generic term” so claimed. This is not persuasive. Particularly so as there is no indication of the significance of the language. Davis expressly teaches where “Wij is the specific word” and “фk is the word distribution” at [Col19 Lines53,55,64] which conveys a specific word/term of term distribution as applied to the LDA model. This may include tokenized words [Col22 Lines31-37], [Col24 Lines6-7]. See also per [Col5 Lines36-38] “Each relevant web site is individually searched (310) for specific input elements such as… specific words”. The main thesis of Davis is clearly illustrated per Fig 7 as website sentence content creation which is consistent with the instant application. Modeling is performed by generative LDA extensively detailed by the equations. Accordingly, the argument is not persuasive and the rejection is maintained. This applies equally to the rejection to independent claims 1, 6, 11 and related dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-6 and 8-18 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amended claim limitations and new claims present subject matter not supported by the specification, particularly: 
Claims 1, 6, and 11 amendments recite “dispersedly displayed… concentrated” in limitations of acquiring and generating. The language of dispersedly and concentrated are not found in the specification as originally filed.
Claims 1, 6 and 11 amendments recite “specific term of the first generic term” in limitation of acquiring. The specification provides a singular reference to term and no mention relating specific to generic. 
Claims 13-18 recite assorted “second” and “third” of terms and keywords, none of which are identified in the instant specification. This amounts to reconstruction of the application as originally filed.
The rejection is inherited by dependent claims which fail to cure the deficiency. Accordingly, claims 1, 3-6 and 8-18 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-6 and 8-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In particular, claims recite:
Claims 1/6/11: “pieces of information dispersedly displayed” – the term dispersedly is a relative term (relative to subsequent term concentrated) which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1/6/11: “sentences in paragraphs of the article are concentrated” – the term concentrated is a relative term (relative to prior term dispersedly) which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1/6/11: “generic term… first specific term of the first generic term from a first information piece of the plurality of pieces of information” the term of a term is unclear (word of a word?) and pieces of information are unintelligible in a manner which does not inform the reader as to the basis for what data is to be subsequently modified. The language is insolubly indefinite.
Dependent claims 12-18 make various attempts to cure the deficiency by describing terms according to time, role or event. The clearest examples are claims 12 and 16-18. However, the further limitation amounts to an omitting essential structural cooperative relationship of elements, such omission amounting to a gap between the necessary structural connections, see MPEP 2172.01. The omitted structural cooperative relationship covers how a plurality of terms may indicate different levels of data granularity (generic/specific), both of which are included in a keyword, and yet have no clear structural dependency beyond pieces of data, of terms, of other data. No clear definitions are established by the specification to drive the interpretation of the claim terminology. Beyond being unclear, there is no technical feature to suggest anything beyond mere labeling of data.
All rejections are inherited by dependent claims which fail to cure the deficiency. Accordingly, claims 1, 3-6 and 8-18 are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6 and 8-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance per MPEP 2106. Additionally, the response to arguments above are incorporated herein.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories. Claims 1, 3-5 and 12-18 are a method/process, claims 6 and 8-10 are an apparatus/machine, and claim 11 is a computer readable medium which is an article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation,  recite an abstract idea. In particular, limitations disclose: 
“acquiring non-predetermined structure data from a webpage, wherein the non-predetermined structure data comprises a plurality of pieces of information dispersedly displayed in the webpage” 
(mental process, observation)

“acquiring predetermined structure data of a predetermined structure for generating an article, wherein the predetermined structure comprises a first generic term, and acquiring the data of the predetermined structure data comprises: acquiring a first keyword including a first specific term of the first generic term from a first keyword as the predetermined structured data”
(mental process, observation)

“generating a set of candidate sentences from the predetermined structure data using a sentence generation model”
(mental model, evaluation)

“selecting candidate sentences from the set of candidate sentences according to 15a probability for a sentence containing a preset information point appearing”
(mental process, evaluation)

“forming a chapter by splicing the candidate sentences selected according to the 20probability for the sentence containing the preset information point appearing”
(mental process, judgment)

2”generating […] an article […] based on the chapter formed by splicing, in response to no candidate sentence being available, wherein displayed candidate sentences in paragraphs of the article are concentrated”
(mental process, opinion)()()

Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—a practical application is not integrated by the judicial exception because the additional elements are as follows: 
Limitations recite “wherein the method is performed in a news pushing application installed in a terminal having a hardware processor” as well as “displaying an article on an interface”. These additional elements amount to general computer elements to perform a post-solutionary activity or that which is well-understood, routine and conventional. see MPEP 2106.05(d)(g). Pushing news is commonly referred to as broadcasting and news broadcast have been known since at least the transistor radio. The additional elements of processor, memory, display and application for user interface amount to general computer elements. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b). 
Limitations further recite additional elements comprising “acquiring […] data from a webpage”. This amounts to mere data gathering or selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g). Acquiring web data, recited as “plurality of pieces of information” is recited at a high level of generality and does not provide meaningful limitation, see MPEP 2106.05(e). The data being of structure, non-predetermined or predetermined, amounts to template (see instant specification [0041] and [0078] describing use of templates). This applies equally to the pieces of information being displayed dispersedly and later concentrated which is known in the art simply as summarization, commensurate with claim language of splicing. The recitation of a probability for splicing/summarization is that which can be performed in the mind. Mental performance of the technique comprises models which may be a mental model and amounts to mere instructions to apply an exception, MPEP 2106.05(f).
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements as addressed in light of MPEP 2106.05. Performance of the limitations by processor, display and application for interface amounts to no more than mere instructions to apply an exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Evidentiary support of additional elements being known is noted by reference to Yang et al., “HiText: Text Reading with Dynamic Salience Marking” per Fig 1, Rush et al., US10402495B1 Figs 6/8, and/or Chen et al., “Extractive Broadcast News Summarization Leveraging Recurrent Neural Network Language Modeling Techniques”.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. The specification does not establish any unexpected results and as such there does not appear to be any improvement to the functioning of a computer. As noted by the application itself, [00104] “the inventive scope of the present application is not limited to the technical solutions”. The eligibility of a patent claim enquires into the nature of its technical solution which should convey more than results-oriented solution.
The claims are not patent eligible. This rejection applies equally to independent claims 6 and 11 as well as to dependent claims 3-5 and 8-18. Dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Dependent claims 3 and 8 disclose selecting candidate sentence as paragraph-initiating or paragraph-ending according to probability and connecting/splicing as preceding sentence or rearing sentence. This limitation is considered part of the abstract idea which accords splicing by likelihood in document hierarchy. 
Dependent claims 4 and 9 disclose selecting sentence with highest probability and determining an arrangement order. That is, the claim amounts to ranking top candidates for splicing. This is considered part of the abstract idea. An example might be any descending or ascending order or template for the common search result, sort by relevance. Examiner notes that sorting information and hierarchy of groups has been found to be well-understood by the court, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
Dependent claims 5 and 10 disclose “acquiring multimedia material associate with a theme… multimedia material includes at least one of: a picture, an animation, an audio, and a video; and generating the article by selecting multimedia material”. Once again, acquiring multimedia type (picture, animation, audio, video) amounts to mere data gathering as previously noted, see MPEP 2106.05(g). The step of generating amounts to mere instructions to apply it, MPEP 2106.05(f). 
Dependent claims 12 and 16-18 disclose “generic term” being time, role, and event and the generic terms are further described by “specific term” of time, name of role, or description of event. The limitations are non-functional descriptive labels of data terms and provide no particular transformation. Applying labels to data terms such as time, role and event amounts to selecting data type to be manipulated, see MPEP 2106.05(g)(c).
Dependent claims 13-14 disclose the predetermined structure comprises keywords relating to pieces of information. The limitations are recited at a high level of generality and lack clarity such that they does not provide meaningful limitation per MPEP 2106.05(e).
Dependent claim 15 discloses candidate sentences being selected and/or removed so as to select first and second sentence of a chapter. This is considered part of the abstract idea as sentence sorting or ranking being that which is capable of performance within the mind. Additional evidence of such known functionality is noted as Qin et al., essay generation arXiv:1512.05919v2 Figs 1 and 5.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Davis et al., US Patent 9,754,041B2, hereinafter Davis, in view of 
Yang et al., “HiText: Text Reading with Dynamic Salience Marking” hereinafter Yang.
With respect to claim 1, Davis teaches: 
	An artificial intelligence based method for generating an article {Davis [Col1 Lines35-38] “method automatically generates content from a plurality of websites into original content” and utilizes LDA as AI, see Eqs. [Cols20-25]}, the method comprising: 
acquiring predetermined structure data of a predetermined structure for generating an article, wherein the predetermined structure comprises a first generic term, and acquiring the data of the predetermined structure data comprises: acquiring a first keyword including a first specific term of the first generic term from a first information piece of the plurality of pieces of information, and using the first keyword as the predetermined structured data {Davis Fig7 detailed [Col6 Line66 – Col7 Line39] “a keyword is supplied and an article is automatically generated. In Fig. 7, predetermined material, such as the web or internet, is searched (710)… article is instantiated (724)” includes sentence analysis. Further, [Col5 Lines36-38] “Each relevant web site is individually searched (310) for specific input elements such as… specific words”. Words/terms (also sentence portions) are modeled by LDA where “Wij is the specific word” and “фk is the word distribution” [Col19 Lines53,55,64]. This may include tokenization of words [Col22 Lines31-37], [Col24 Lines6-7]. See also word weight [Col11 Line66] and filtering, replete}; 
generating a set of candidate sentences from the predetermined structure data using a sentence generation model {Davis [Col18 Line67] “(LDA) is a generative model” where [Col7 Lines30-35] “Once ranking is completed, each new sentence to be created is completed (722)… article material is instantiated (724) using the sentences or portions of sentences until a the number of new sentences to be created has been completed”, [Col12 Lines19-67] “target number of sentences”}; 
selecting candidate sentences from the set of candidate sentences according to 15a probability for a sentence containing a preset information point appearing {Davis [Col12 Lines42-55] describes top-N “choose the sentence with the highest suitability score” similar [Col7 Lines26-27] where scoring is probabilistic as words of the sentence are weighted [Col11 Line66]. See also [Col25 Lines52-54] “Pr(w|z)… Pr(z|d)”, [Col16 Line25] “probability of each string”}; 
forming a chapter by splicing the candidate sentences selected according to the 20probability for the sentence containing the preset information point appearing {Davis describes [Col12 Lines57-65] “sentence is appended to the current paragraph” wherein appending is splicing. Further, a chapter corresponds to the topic being a target number of sentences [Col12 Lines19-67]. The probability is top-N ranked score}; and 
2generating and displaying an article on an interface based on the chapter formed by splicing, in response to no candidate sentence being available, wherein displayed candidate sentences in paragraphs of the article are concentrated {Davis per [Col12 Lines65-67] “the paragraph is appended to the article”. See also concatenation per [Col10 line35] “fragments from each web page are extracted and concatenated to create the document”. Criteria are set forth for the beginning and end of replacement sentences [Col14 Lines12-60]. The candidate sentences being concentrated is accorded by summary of content from ranked sentences [P.12 Lines23-26]. Display is generated content and understood with regard to “interacting with a plurality of web sites” [Col4 Line16-17]}, 
	However, Davis does not expressly describe acquired web-data being non-predetermined.
	Yang teaches:
acquiring non-predetermined structure data from a webpage, wherein the non-predetermined structure data comprises a plurality of pieces of information dispersedly displayed in the webpage {Yang Fig 1 illustrates webpage extraction of sentences being dispersedly displayed. The information being non-predetermined is with regard to “unannotated document” [P.315 ¶1]. See also “unsupervised” [P.318 ¶1], Figs 1-3};
wherein the method is performed in a new pushing application installed in a terminal having a hardware processor {Yang [P.318 Sect5.4] “HiText can also be used on mobile devices” e.g., [P.312 ¶5] “mobile devices… Yahoo! News Digest mobile app” Figs 1-3 fairly conveys app-based mobile devices which are understood to comprise processor. See applicant admission per instant specification [0096] “well-known structures such as a processor”}
Yang is directed to summarization of web content with sentence level analysis thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to acquire web data as in Yang in combination with acquired web data of Davis as obvious to try among finite solutions for data harvesting of “pieces of information” with reasonable expectation of success  and/or for the motivation that “this form of visualization can feel more natural to users… The reader also has the ability to read additional parts of the text instead of just the highlighted ones, without losing track of the original order and structure of the text” (Yang [P.314-15 PgBrk]) and which “do not require new training data for each domain or genre of text” (Yang [P.318 ¶1]).

Claim 2 (Canceled).

With respect to claim 6, the rejection of claim 1 is incorporated. The scope of claim differing as being directed to an apparatus having processor and memory with executable instructions. Davis discloses per [Col1 Line35] “device implemented method” with [Col3 Lines9-11] “machine readable storage medium stores executable program instructions which when executed cause a data processing system” for performing the web/internet content creation, fairly suggests processor inherent embodiments to a person of ordinary skill in the art. The remainder of the claim is rejected for the same reason as claim 1.

Claim 7 (Canceled).

With respect to claim 11, the rejection of claim 1 is incorporated. The scope of claim differing as being directed to non-transitory computer storage medium with program and processor executable instruction to perform the operations. Davis discloses [Col5 Line38] “software packages” comprising [Col3 Lines9-11] “machine readable storage medium stores executable program instructions which when executed cause a data processing system” for performing the web/internet content creation, fairly suggests processor inherent embodiments and software programs to a person of ordinary skill in the art. The remainder of the claim is rejected for the same reason as claim 1.

With respect to claim 12, the combination of Davis and Yang teaches the method according to claim 1, wherein
the first generic term is time, and the first specific term comprises at least one of year, month, day, minute or second {Davis teaches filtering to comprise “time of day” see [Col28 Clm24], Fig 7:714, [Col3 Lines6-7]}.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Yang in view of: 
Yu et al., “Video Paragraph Captioning using Hierarchical Recurrent Neural Networks”, hereinafter Yu. 
With respect to claim 3, the combination of Davis and Yang teaches the method according to claim 1. Yu teaches wherein the forming a chapter by splicing candidate sentences selected according to a probability for a sentence containing a preset information point appearing comprises: 
	selecting the candidate sentence as a paragraph-initiating sentence according to a probability for a sentence appearing at a beginning of the paragraph; selecting successively the candidate sentence according to a probability for a sentence connecting a preceding sentence and splicing the sentence to form a chapter; 
or {Examiner notes use of “or” in the alternative as not requiring all limitations}
20selecting the candidate sentence as a paragraph-ending sentence according to a probability for a sentence appearing at an end of the paragraph; and selecting successively the candidate sentences according to a probability for a sentence connecting a rearing sentence and arranging the sentence forward to form a chapter.
Yu discloses hierarchical RNN for sequence of candidate sentences which comprises [P.6 Sect.4] beam search with sequence cost optimization that particularly utilizes “BOS (begin-of-sentence)”, “EOS (end-of-sentence)”, “EOP (end-of-paragraph)” and where “process stops when the sentence received by the paragraph generator is the EOP (end-of-paragraph) which consists of only the BOS and the EOS”. The functionality for selecting successively according to probability for sentence connection is modeled by likelihood as equations [P.6 LeftCol].
	Yu is directed to machine learning for sequence of sentences thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the cost optimized beam search of Yu in combination with Davis whom appends sentence with paragraph (Davis [Col12 Lines45-67]). By tokenizing sentence structure in hierarchy of a document with relation to Yu’s method, one would arrive at the claimed functionality for the benefit such that “any one that has a higher sequence cost than all of the J sentences in the pool will be removed from the search tree. The reason is that expanding a word sequence monotonically increases its cost” (Yu [P.6 RtCol ¶1]). That is, sequencing is further optimized for cost.

Claim 8 is rejected for the same rationale as claim 3.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Yang in view of: 
Park et al., “Expressing an Image Stream with a Sequence of Natural Sentences”, hereinafter Park.
With respect to claim 4, the combination of Davis and Yang teaches the method according to claim 1. Park teaches wherein the forming a chapter by splicing candidate sentences selected according to a probability for a sentence containing a preset information point appearing comprises: 
	selecting, for each preset information point, a 20sentence having a highest sentence generation probability as a to-be-used sentence corresponding to the preset information point; and 
determining an arrangement order of the to-be-used sentence having a highest arrangement probability based on 25a preset chapter combination model, to form a chapter by splicing.
	Park teaches [P.3 ¶5] “select top-K highest ranked summary sentences”, [P.6 ¶1-2] “objective is to retrieve a best sentence sequence… generate a set of sentence sequence candidates C by concatenating… rank the candidates… Using the beam search idea, we first find the top-M best sequence candidates” where [P.5 ¶4] “the algorithm considers all combinations between them to find out the best matching”.
	Park is directed to machine learning models for sequences of sentence thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the ranking of Park in combination with Davis and Yang because “our experiments assure that it achieves almost optimal solutions with plausible combinatorial search, mainly because the local fluency and coherence is undoubtedly necessary for the global one” (Park [P.6 ¶2]).

Claim 9 is rejected for the same rationale as claim 4.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Yang in view of 
He et al., Chinese Patent CN106503255A, hereinafter He, (provided translation).
With respect to claim 5, the combination of Davis and Yang teaches the method according to claim 1, wherein the generating an article based on the chapter formed by splicing, in response to no candidate sentence being available comprises:  
30acquiring multimedia material associated with a theme of a to-be-generated article, wherein the multimedia 30Docket No. 600790 material includes at least one of: a picture, an animation, an audio, and a video {Davis [Col25 Lines57-62] “automatically put natural images into categories, such as ‘bedroom’ or ‘forest’, by treating an image as a document, and small patches of the image as words” wherein image is picture}; and 
However, Davis does not disclose forming chapter with chapter. He teaches:
generating the article by selecting multimedia material from the multimedia material based on the formed chapter 5together with the formed chapter, in response to no candidate sentence being available {He teaches [0086] “labeling can be performed in units of chapters” and [0091] “use the probability of each chapter to belong to each topic category as the output of the model”, [0178]}. 
	He is directed to generating articles with candidate sentence modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe a segment of text as a chapter per He in combination with Davis as being obvious to try among finite forms of forming a segment of text where the training corpus is segmented over sequence of data (He [0046], [0088]). A block of text described as a chapter is no more inventive than describing the same text as a Haiku.

Claim 10 is rejected for the same rationale as claim 5.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Yang in view of 
Meng et al., “Deep Keyphrase Generation”, hereinafter Meng (arXiv: 1704.06879v1). 
With respect to claim 13, the combination of Davis and Yang teaches the method according to claim 1, wherein
the predetermined structure comprises a second generic term different from the first generic term, wherein acquiring the data of the predetermined structure data comprises: acquiring the first keyword including the first specific term of the first generic term from the first information piece, acquiring a second keyword including a second specific term of the second generic term from the first information piece, and using the first keyword and the second keyword as the predetermined structured data {Meng teaches pairwise keyword/source-text sequence modeling. Particularly, per [Sect3.1 P.3-4] denoted (x,p) where x is source text and p is keyphrase/keyword. Notation includes (x,y) which denotes the same pair as is stated. This pairwise sequence data is modeled Eqs. 1-6 and example of article summarization is per Fig 1, and dataset is of news articles [Sect5.3-6 P.8]}.
	Meng is directed to generative language modeling, seq2seq-keyphrase, thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize pairwise keyphrase/source-text data in combination for the motivation which includes separate probabilities of “probability of generating the term and the second one is the probability of copying from the source text” (Meng [P.5 ¶1]), or more simply “our model can generate keyphrases based on an understanding of the text, regardless of the presence or absence of keyphrases in the text… our model significantly outperforms existing supervised and unsupervised extraction methods” per (Meng [P.2 RtCol]).

With respect to claim 14, the combination of Davis, Yang and Meng teaches the method according to claim 13, wherein
	the predetermined structure comprises a third generic term different from the first generic term and the second generic term, and acquiring the data of the predetermined structure data comprises: acquiring the first keyword including the first specific term 20of the first generic term from the first information piece, acquiring the second keyword including the second specific term of the second generic term from the first information piece, acquiring a third keyword including a third specific term of the third generic term from the first information piece, and using the first keyword, the second keyword and the third keyword as the predetermined structure data {Meng discloses where the keywords and source-text variables are sequential - sequential conveys a third, fourth, Nth and so on of said keywords and source-text data, see notation [Sect3.1 P.3-4]. Further, iterations are recurrently encoding the source-text with hidden state and decoding target keyword with attentional mechanism vis-à-vis context vector, see [Sect3.2 P.4]. Finally, keyphrase is selected by copy mechanism which is a conditional probability considering keyphrase with respect to source-text [Sect3.4]. Both the encoding and copy mechanism are acquiring data commensurate with claim limitation}.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis and Yang in view of 
Yu et al., US PG Pub No 20170127016A1 hereinafter Yu.
With respect to claim 15, the combination of Davis and Yang teaches the method according to claim 1, wherein
	the candidate sentences comprise a plurality of first candidate sentences each including a given time, and a second candidate sentence includes a given name, and the forming comprises: selecting, from the plurality of first candidate sentences, a first candidate sentence as a first sentence of the chapter; removing, from the set of candidate sentences, the 10plurality of first candidate sentences each including the given time; and selecting, from the set of candidate sentences removing the plurality of first candidate sentences, a second candidate sentence as a second sentence of the chapter {Yu [0062] “the sentence with the highest cost may be removed from the pool, replaced by the new added sentence… J sentences in the pool will be removed” is removing and adding of sentence candidates from a pool of sentences. The cost is detailed by equations which denote sentence variable names and time steps, see per [0058-59], [0043-46] and Fig 7:725}.
	Yu is directed to language modeling with sentences thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to summarize according the technique of Yu for the motivation of “picking the sentence with the lowest cost” (Yu [0063-64]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Yang and Meng in view of 
Xia et al., “Improving Chinese SRL with Heterogeneous Annotations” hereinafter Xia.
With respect to claim 16, the combination of Davis, Yang and Meng teaches the method according to claim 13, wherein
	the second generic term is role, and the third specific term is a name of the role. {Xia discloses semantic role labeling SRL where role is listed Table 1 [P.2] which provides numerous examples of role over a half dozen role types}
	Xia is directed to language modeling with news corpus (SemBank/CSB) thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize SRL of Xia in combination for the motivation of addressing the issue where “it is hard to find explicit mapping or hierarchical relationships among their role sets” (Xia [P.3 RtCol], [P.4 Sect.4]) and/or to “improve the performance on long sentences” (Xia [P.2 LeftCol]).

With respect to claim 17, the combination of Davis, Yang and Meng teaches the method according to claim 14, wherein
	the third generic term is event, and the third specific term is a description of the event {Davis [Col17 Lines1-9] discloses event with description by way of example “’the cow jumped over the moon’” where the specifying of terms is at least according to length of term description, see [Col14 Line61 – Col16]}.

With respect to claim 18, the combination of Davis, Yang and Meng teaches the method according to claim 17, wherein
	the first generic term is time, the first specific term comprises at least one of year, month, day, minute or second, and the second generic term is role, and the second specific term comprises name of the role. {Xia semantic role labeling SRL where role is listed Table 1 [P.2] which provides numerous examples of role over a half dozen role types and which comprise time to include start time, end time, time point and duration}. The motivation for combination is the same as for claim 16, applied equally.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/Kevin W Figueroa/Primary Examiner, Art Unit 2124